Citation Nr: 1408973	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include sarcoidosis.

2.  Entitlement to service connection for a skin disorder, to include eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 1994 rating decision that denied entitlement to service connection for a skin condition on both hands and a respiratory disorder.  The Veteran filed a notice of disagreement with this decision in February 1995.  Therefore, that rating decision did not become final and is still on appeal. See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2013).

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2013 at the RO (Travel Board Hearing).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his Travel Board Hearing, the Veteran contended that he was diagnosed with restrictive lung disease in service.  In addition, in written statements, the Veteran asserted that he began having shortness of breath on exertion while in the military.  

Service treatment records reflect the Veteran's repeated reports of shortness of breath.  In March 1991, an X-ray revealed possible interstitial changes in the Veteran's lungs.  Service treatment records in March, April, July and September 1991 reflect the question of a diagnosis of sarcoidosis.
  
In March 2010, a VA examiner reviewed the Veteran's claims file and noted that the Veteran did not have sarcoidosis.  This opinion was based on the fact that there was no evidence of sarcoidosis, since there was no post-service evidence of sarcoidosis, and that the Veteran's in-service biopsy did not reveal sarcoidosis.  The Veteran was provided with a VA examination in August 2010.  This examiner opined that the Veteran's restrictive lung disease was not related to events that occurred in military service, since the Veteran had normal pulmonary function tests in service after race adjustment.  In addition, the examiner noted that his pulmonary function tests performed after service showed that he had restrictive lung disease, after race adjustment.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is inadequate and requires further clarification, for the following reasons.  The Veteran has asserted that he began experiencing shortness of breath in service, and his service treatment records also reflect this report.  The examiner did not comment on these contentions or opine as to what was causing these symptoms in service.  In addition, the record now contains an additional opinion dated in August 2010 from K.D., PA-C, that the Veteran's shortness of breath does not have a specific diagnosis, but was reasonably linked to unknown exposure during Desert Storm.  On remand, the examiner should address the Veteran's in-service complaints of shortness of breath, and the private opinion now in the record.

The Veteran has also contended that he had a skin disorder on his hands that began during active duty and has continued since that time.  The Veteran's service treatment records reflect that he was diagnosed with urticaria.  

The Veteran was provided with a VA examination in August 2010.  The Veteran indicated that he has had an intermittent rash since the service.  The examiner diagnosed hand eczema, and opined that he was unable to speculate that the Veteran's skin condition was the same as what was present in military service without resorting to speculation.  However, the United States Court of Appeals for Veterans Claims (Court) has held that if an examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase 'without resort to speculation' (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id. at 390.  

In this case, the examiner did not provide any reasoning for his need to resort to speculation as to whether the Veteran's current skin disorder is related to his in-service skin disorder, and did not indicate if there was any additional information that would aid in rendering the required opinion.  As such, the Board finds that further opinion is required in order to properly adjudicate this claim.  On remand, the Veteran's claims file should be provided to a specialist in order to obtain an opinion as to whether the Veteran's current skin disorder is related to, or began during, his active duty service, with an explanation that meets the criteria under Jones, if necessary.   

The Veteran has indicated that his skin disorder is intermittent.  As such, an attempt should be made to schedule the skin examination during an active stage. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his restrictive lung disease.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's restrictive lung disease was caused by or is etiologically related to any incident of active duty.  In addition, the examiner should determine the type, or diagnosis, of restrictive lung disease.  If this cannot be determined, it should be so stated.

The examiner should address the indications in the Veteran's service treatment records that he was having shortness of breath, and his claims that he has had shortness of breath since service, and determine whether this symptom was related (for example, was an early symptom) to his current restrictive lung disease.  In addition, the examiner should address the August 2010 opinion in the claims file.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's skin disorder on his hands.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's eczema on his hands was caused by or is etiologically related to any incident of active duty.

The examiner must address the Veteran's in-service treatment for disorders of the skin on his hands.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


